Citation Nr: 1421125	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a bilateral eye disorder.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1984 to October 1993.  He had subsequent service in the Nebraska Army National Guard followed by another period of active duty service from January 2005 to July 2006.  His awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board previously remanded this case in October 2013.

The Board notes that the Veteran has submitted a VA Form 21-22, which revoked representation by the Disabled American Veterans in favor of the National Association of County Veteran Service Officers.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
 

 
FINDING OF FACT

The Veteran has bilateral pinguecula that is related to sun exposure in service.



CONCLUSION OF LAW

The Veteran's bilateral eye disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service personnel records indicate that he had an 11 month deployment to Iraq as an armor crewman, as well as sea service, and he has competently and credibly reported excessive sun exposure during his military service.  

In addition, a private physician has stated that the Veteran has a diagnosis of pinguecula with progressive growth.  He opined that this eye disorder was more likely than not related to long-term ultraviolet radiation exposure and noted that the Veteran reported excessive sunlight exposure during the significant length of time he served in the military.  A November 2013 VA examiner also opined that the Veteran had pinguecula, which was well known to be caused by sun exposure.  The examiner stated that it was at least as likely as not that the disorder was caused by the sun exposure reported by the Veteran in service.

There is no evidence of record refuting these medical opinions.  Accordingly, the Board concludes that service connection for bilateral pinguecula is warranted. 


ORDER

Service connection for bilateral pinguecula is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


